; ExHI6 IT A
Case 5:20-cv-00099-JSM-PRL Document4 Filed 03/13/20 Page 1 of 7 PagelD 27

é
ww

ee
ti

lide

Vays

LE:2 Wd ©] Wy

  

2 eo ? 3 » e 2
Gertificute of Certifical ale:

Ganadian Gittzenship Gioyenneté canadienne.

Le ministre del: Sunigeation, Riuges ct
C t7ee

She. Vintster of Suunigration, Re fugers ae
Citoyennel’d cerdifie ot déclure parte présente yuc

Gitizenship hereby crtiies and techies thet
GONZALO CASTILLO TERRERO

ext (tloyn Jae canadien [he el, Ce Mitre, pou de tous
hey dootts ct prialeyes Lut wyel carlin cl Ussttite
/insemble dex respousabililes, obligations

hours ye hd treombant.

asa Oanadian citcsan and as such, ty cutttled to
all the rights a, aniwileyes aud bears all tlw

respoustbilittes, obligations aud tities Y w
Gana self «.

2
?
yy
x

 

1999/12/01

“het ate CSauygedtion, Refuges ¢ Gitowcnneds
if they 6s

 
Case 5:20-cv-00099-JSM-PRL Document 4 Filed 03/13/20 Page 2 of 7 Pagel sett BsT 2

OATH OF CITTAENSIOP SERMENTE DE CHIOVENNETE
I swear (or attr) Je jure (ou Jallirme solennellement)
‘Fhaul will be faithful Que je serait lidele
And bear true allegiance Et porterai sincere allépeance
To Her Majesty Queen Lizabeth the Second ASa Majesté lt reine Elizabeth Deux
Ce
Queen al Canada Reme de Canada
Her Heirs and Successors Noses heritiers et successeurs /
And that} will faithfully observe Que jobscrveral Hdélement les lois du Canada
The kaws of Canada Et que je remplirai lovalement
And fulfil ny duties as a Canadian citizen, Mes obhyations de coven canadien.
This certificate is evidence that the person named hereon is a Canadian citizen.
Le présent certificat atesty que la personne ci-nommeée est une cilloyven/ne canadienne,
DESCRIPTION - SIGNALEMENT ¢!

 

 

Certificate no.: I-flective date of citizenship (vyyy nim. dd):. 1999. 12:01

N° de certificat ar Date d'entrée en vigueur de la citoyenneté
aio (aaaa ‘nm. jj) : :

UCI:

(UC: tc te

Family name:

Notn de famille : CASTILLO TERRERO

Given name(s):

Prénom(s) : GONZALO

Date of birth (yyyy/munvdd): :
Date de naissance (aaaa'mnrjj); 1960-1120 a
Sex: KALE

Sexe :

  

Date of birth:
Date de naissance :

Certificate no.:
N° de certificat :

 
 

Sok ere
bee Te Stet)

 

Note: Please do not laminate this document. Note: Veuillesne pas daminer ce document,
= T
Case 5:20-cv-00099-JSM-PRL Document 4 Filed 03/13/20 Page 3 of 7 Pagefadg'3 IT 3

Decree No15 on Lebanese Nationality

19 January 1925

Amended by

Regulation N°160 dated 16 / 07 / 1934
Regulation N°122L.R. dated 19 / 06 / 1939
Law of 11/ 1 / 1960

General Saray , High Commissioner of the Republic of France to the countries of Syria , Greater
Lebanon , the Alaouite and the Druzes’Djebel ;

Acting upon :

Decree dated 23 November 1920 ;
Regulation N°2825 dated 20 August 1924 ;
The proposal of the Secretary Gereral ;
Decrees as follows

. 4

Article 1
Is considered Lebanese:
- €very person born of a Lebanese father. ‘
- Every person born in the Greater Lebanon territory and did not acquire a foreign nationality,
upon birth, by affiliation.

- Every person born in the Greater Lebanon territory of unknown parents or parents of
unknown nationality.

Article 2

The illegitimate child whose nationality has not been established during his minority shall have
the Lebanese nationality if one of his parerts in respect of whom affiliation is first established and
if the proof of affiliation regarding both the father and the mother results from a single contract or
judgment, the child shall acquire the nationality of the father should the latter be Lebanese.

Article 3

Conditions of the Lebanese Nationality through Naturalization:

The text of Arucie 3 was abrogated by article one of regulation 1224.2, dated on 19:06, 1939 ‘ prowded
that such an abrogation shalt enter inte effect as of the date of rmolementation of the law issued on 27 May
2939 on obtaining ine Lebanese nahonality through naturaizetion by ouplishing iin the official

gazetle.However, tne law pramuigated on 27 May 1939 was annulled by virtue of legisianve decree no 43
dated on 31.05, 1949 and asa result thereof tne text of aracie 3 cf Order 213, 1925 stipulating the follovang
shall be implemented again:

A natural person may acquire the Lebanese nationality by virtue of ar order issued by the Head
of the State after fulfilling the following ana submitting a request in this regard:

- A foreigner who proves having been living in the Lebanese territories for five consecutive
years.

- A foreigner who marries a Lebanese woman and has been living in the Lebanese territories
for one consecutive year as of the cate of this marriage.

- A foreigner who offers to Lebanon highly significant services. However, he shall be granted
the nationality under an order for independent reasons. :

The following paragraph was added (o Arocte 3 by virtue of Order 160 dated on 1607/1934:

The services of effective services mission in the private armies may be taken into consideration
if performed for two years or more.

Article 4 £
ai2020 Case 5:20-cv-O00B@SStisPRA: VED SetenterHiins ell OBAG/ HE» } nia toa co TTmRageR DGS HB 6 iT ¥

10837052

Name..... WANA, Yolanda

residing at...200. Hs. 95 Shap ML, NY. ccc
Date of birth.Aug..25,.1926. Date of otder of admission Jan. 17,1079...

Date certificate iS6UCd ....eeneossenneoB All LT 4 OI). cennsnee by the
U8 District court at. New York City, New York

WNERLESPISSoCs eon er ECU RTEOS DOCS EEPENNEOISIOe

a

Petition No. BSD Alien Registration No.A8. 786.007...

Vd, | { Wy

(COMPLETE AND K ri OF HOLOEA)

 

  

National Archives and Records Administration = 1997-2020 Ancestnggbat a

https:/Avww.ancestry.com/interactive/7733/imusany1824_3410-00111 ?pid=2915671 &backurl=htips://search.ancestry.com/cgi-bin/sse.dil?indiv%3D1%... 1/1
nwz020 Case 5:20-cv-00099- -ISMARBRy eo damien Bite Pakech@BA:G720 Liatgey SOK 7 7 SOI: si6iT Ss

Sateamie Hyves) athe . Passpect Nunibes
ANS” ED } b 74005 |

Vette

ny WNT Tt

Netwnality rCHG

DOMINICAN

United in | a

 

 

fh YW

We YORK

Ai WF Hf 4 GG AFL Mal

Serf Ings _| a.m
dul’ [oe ADMITTED
‘at Oth Atrllae and Flight No, of Arrival sep 14 (06?

Pomenger Boarded At
30 DONT pune

 

RAIMA SLE MAA CIN WE ANT Ww

 

SESE BAL 2 2 WLI wD

AS BEC PS

 

 

MM uperr I ee 8KE

Form 1-94 A (Rev... 7-1-87)
ARRIVAL - DEPARTURE RECORD

 

 

   

National Archives and Records Administration 1997-2020 Ancestp

hitps:/Awww.ancestry.com/interactive/1277/42804_336761-02413?pid=3169065&treeid= =167576663&personid=2321796360868rc=&usePUB=true&_ p.. 41
echOSKs Res, Pages of TEaydib BIT

(ASAIO 15 ye
Eee ei cn teal aeE Save v

 

3/11/2020. »=Case 5:20-cv-00099-JSM-PRkestipo ou MS matdralizall

    

   

   
 
  

sl

National Archives and Records Administration 2: 1997-2020 Ancest ; F
‘ Bet

https:/Awww.ancestry.com/interactive/1192/M1164_56-4765/1475818?backurl=&ssrc=&backlabel=Return 1/1
y cae : yb wo
Bree geet th
We oid iin tn
: toe ony. eles ee .y
* 7
a

sive
vd
BS6l ST avn sopra sama euroy, wean

qd a. 2 tj W ay nel ae SMA ees

fp HOSL EA PS PPS

| . : . nen : ue CN Yn os ea! ao sel

DAMA LEEE SO

— log nee >A 96M Zot

eesspry 81975 yin

92/Sz Tay fe roTtrinay ee uvopuTEog

 

ih m - on
Sh LETTERS

 

 

i eet ‘

BLOCH «.

eBoy ity __. gous | (érasuasny}) Area
Boy] L0OsLe V[Sorseay cpumtox “ozeneu ‘VNASU

JOGUNN Todas jrVftUT Murty UoAr)

%
|
| 8

pi
PE
5

So
6
3 oe
x

 
